Citation Nr: 9931228	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-00313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 5, 
1996 for a 100 percent evaluation for service connected 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Jackson, Mississippi, Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Accordingly, the Board has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.

In this regard the evidence reflects that the veteran's claim 
for an increased rating was received on February 24, 1997.  
In May 1997 the RO requested the outpatient records from the 
VA medical facility in Biloxi, Mississippi covering the 
period from November 1996 to the present.  These treatment 
records were received in June 1997.  In September 1998 (VA 
Form 21-4142) the veteran requested that the RO obtain the 
treatment records from the VA medical facility in Shreveport, 
Louisiana.  In September 1998 the RO requested (VA Form 10-
7131) the outpatient records covering the period from 
February 1, 1996 to February 1, 1997.  
The VA medical facility in Shreveport, Louisiana responded 
that the records had been forwarded to the VA facility in 
Biloxi in November 1996.  A notation on the VA Form 10-7131 
is to the effect that the claim was pending records from 
Biloxi.  There is no indication that the Biloxi medical 
facility responded to the RO's request.  As previously stated 
the prior request to the VA facility in Biloxi covered a 
period beginning in November 1996.  The Board is of the 
opinion that these records should be obtained per the 
veteran's request.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of her claim.

2.  The RO should request the VAMC in 
medical facility in Biloxi, Mississippi, 
to furnish copies of all treatment 
records covering the period from 1970 to 
November 4, 1996, to include those 
records which were forwarded by the 
Shreveport VA medical facility.  

Thereafter, the RO should readjudicate the issue in appellate 
status.  If the decision remain adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case and an opportunity to 
respond.  The case should thereafter be returned to the Board 
for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












